DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. Claims 22, 29-30, 32, 35-36, 39-40, 43, 45, 47-50, 53, 59, 62-63, 65, 68-70, 73, 80-81, 83, 85, 87, and 90-92, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on January 19, 2021, is hereby withdrawn and claims 22, 29-30, 32, 35-36, 39-40, 43, 45, 47-50, 53, 59, 62-63, 65, 68-70, 73, 80-81, 83, 85, 87, and 90-92 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. Claim 49, line 1: “A genetically modified cell in which” has been amended to “An isolated, genetically modified cell, wherein”.
2. Claim 92, line 3: “the hepatocyte.” has been amended to “the hepatocyte cell.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1. The obviousness rejection under 35 U.S.C. 103 is withdrawn in view of the claim amendments limiting the spacer sequence to SEQ ID NO:22 and further in light of the declaration filed under 37 CFR §1.132 submitted on January 20, 2022, which provides evidence of unexpected results commensurate in scope with a composition comprising a gRNA whose spacer sequence is SEQ ID NO:22.
2. The statutory double patenting rejection under 35 U.S.C. 101 over claim 3 of Application No. 16/756,927 is withdrawn in view of cancellation of claim 3 in the ‘927 application.
3. The provisional double patenting rejection over Application No. 16/849,796 having a later effective U.S. filing date is withdrawn pursuant to MPEP §804.
4. The rejoined claims in the instant application are found to comply with the requirements of 35 U.S.C. 112(a) in view of the instant specification’s disclosure including the actual working example results pertaining to hemophilia A mouse model treated with a human FVIII donor template sequence and “spCas9 mRNA and mAlbT1 guide RNA”, wherein “mAlbT1 guide RNA” is identified as SEQ ID NO:80 targeting intron 1 of mouse albumin. See Examples 9-10 including Table 14. The disclosure that FVIII activity/level in hemophilia A mouse model correlates with the targeted integration of the FVIII donor template sequence into the mAlbT1 gRNA cut site, albumin intron 1, of mice is sufficient to describe the claimed use/function of the instantly claimed composition comprising the spacer sequence of SEQ ID NO:22, which is characterized to have “high on-target editing efficiency in human cells” and “high on-target editing efficiency in cynomologus hepatocytes”. See paragraph 4 of the declaration filed under 37 CFR §1.132 submitted on January 20, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 8-9, 11, 14-15, 18-19, 22, 29-30, 32, 35-36, 39-40, 43, 45, 47-50, 53, 59, 62-63, 65, 68-70, 73, 80-81, 83, 85, 87, and 90-93 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635